DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                    v.

                        KRISTEN ROSALEZ,
                             Appellee.

                             No. 4D19-1311

                             [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael V. Lynch, Judge; L.T. Case No. 18-
000397CF10A.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellant.

  Russell L. Cormican and Sidney Z. Fleischman, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.